          Case 1:20-cv-01090-VSB Document 9 Filed 03/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EMMETT W. CALDWELL, DANIEL RICE,                        :
MICHAEL LEONARD, JAMES BRUNO,                           :
on behalf of themselves and others similarly            :
situated,                                               : Case No.: 1:20-cv-1090-VSB
                                                        :
                                  Plaintiffs,           :
                                                        :
               v.                                       :
                                                        :
THE ROMAN CATHOLIC ARCHDIOCESE OF                       :
NEW YORK, THE ROMAN CATHOLIC DIOCESE                    :
OF BROOKLYN, and THE ROMAN CATHOLIC                     :
DIOCESE OF ROCKVILLE CENTRE,                            :
                                                        :
                                   Defendants.          :


                 NOTICE OF MOTION TO DISMISS THE COMPLAINT


       PLEASE TAKE NOTICE, that upon the accompanying memorandum of law and the

Declaration of Bettina B. Plevan dated March 30, 2020, including the exhibits annexed thereto,

Defendants the Archdiocese of New York, and The Roman Catholic Diocese of Brooklyn, New

York (the “Brooklyn Diocese”), by their respective attorneys, Proskauer Rose LLP and Kelley

Drye & Warren LLP, will move this Court before the Honorable Vernon S. Broderick, at the

United States Courthouse for the Southern District of New York, 40 Foley Square, New York,

New York, 10007, for an Order dismissing Plaintiffs’ Complaint, with prejudice, pursuant to

Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure.

Dated: March 30, 2020
       New York, New York
         Case 1:20-cv-01090-VSB Document 9 Filed 03/30/20 Page 2 of 2



PROSKAUER ROSE LLP                        KELLEY DRYE & WARREN LLP

By: /s/ Bettina B. Plevan                 By: /s/ John M. Callagy
Bettina B. Plevan                         John M. Callagy
Margaret A. Dale                          Michael C. Lynch
Edna D. Guerrasio                         Randall L. Morrison, Jr.
Eleven Times Square                       101 Park Avenue
New York, New York 10036                  New York, New York 10178
Tel. No.: (212) 969-3000                  Tel. No.: (212) 808-7544
bplevan@proskauer.com                     jcallagy@kelleydrye.com
mdale@prosauer.com                        mlynch@kelleydrye.com
eguerrasio@proskauer.com                  rmorrison@kelleydrye.com
Attorneys for Defendant                   Attorneys for Defendant The Roman Catholic
The Archdiocese of New York               Diocese of Brooklyn, New York




                                      2
